Citation Nr: 1632672	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic headaches. 

2. Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1979, from May 1980 to May 1983, and from December 2003 to March 2005.  During his third period of active duty, the Veteran was awarded, in pertinent part, the Purple Heart, and served in Southwest Asia during the Persian Gulf War.

The Veteran's bilateral knee disorder claim comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas, and New Orleans, Louisiana, respectively, which denied the benefit sought on appeal.  The Veteran filed Notices of Disagreement (NODs) in December 2007 and February 2010.  The RO issued a Statement of the Case (SOC) in September 2011. In September 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's chronic headaches claim comes before the Board on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  The Veteran filed a NOD in February 2010.  The RO issued a SOC in September 2011.  In September 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO in Waco, Texas, currently has jurisdiction over the appeals.

In January 2016, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

These matters were previously before the Board in March 2016, at which time they were remanded for further development of the record. 

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The competent and probative evidence of record demonstrates that it is at least as likely as not that the Veteran's headaches had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for chronic headaches have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a)(2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Headaches are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Chronic Headaches

The Veteran asserts that he has experienced chronic headaches since being injured by a mortar round blast while on active duty in 2004.  

As an initial matter, the evidence shows that the Veteran has a current headache disability.  A May 2016 VA headache examination report did not provide a specific diagnosis, but noted that the Veteran did, in fact, have characteristic prostrating attacks of migraine/non-migraine headache pain.  VA treatment records dated in March 2016 reflect ongoing complaints of near-daily headaches.  Based on the foregoing, the Board finds that the current disability element is met here. 

Further, the Veteran was awarded the Purple Heart after sustaining shrapnel injuries to the right side of his body (including the head/eye region) in June 2004.  Specifically, service and personnel records show that the Veteran had been performing normal duties when a mortar attack occurred (20 to 50 meters away) and he was struck by multiple pieces of shrapnel. See Line of Duty Report.  The Veteran testified that his headaches began at this time. See Hearing Transcript, p. 12.  His statements are not only competent in this regard, but also consistent with the circumstances, conditions, and hardships of being involved in a mortar attack. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99.  Based on the foregoing, the in-service injury element is also met. 

The remaining question for consideration here is whether the currently diagnosed headache disability is related to the in-service blast injury.  

In this case, service treatment records confirm that the Veteran complained of headaches following the in-service shrapnel injury. See January and February 2005 Post-Deployment Assessment.  Post-service VA treatment records dated in 2006 reflect that the Veteran complained of having frequent headaches since 2005. See June 2006 VA Treatment Records.  In March 2007, he was diagnosed with migraines. See VA Treatment Records.  In December 2007, a VA physician diagnosed the Veteran with mild post-concussive syndrome and noted that he also had migraines and a history of shrapnel injury to head.  VA treatment records dated in 2008 show ongoing complaints of headaches.  A December 2009 Army Reserves Physical Profile report notes that the Veteran was placed on permanent profile for chronic headaches.  As noted, VA treatment records dated as recent as May 2016 show ongoing complaints of near-daily headaches.  

In May 2016, a VA examiner provided a negative nexus opinion.  The opinion, however, is of limited probative value as the examiner failed to consider the Veteran's statements of ongoing headaches since the time of the initial blast/shrapnel injury. See Dalton v. Nicholson, 21 Vet App. 23, 39-40 (2007) (holding that a VA examination is inadequate where the examiner does not comment on the veteran's statements of an in-service injury or event and relies on a lack of medical evidence in service records to provide a negative opinion).

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for chronic headaches.  Entitlement to service connection for headaches cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In this case, service treatment records show that the Veteran suffered a shrapnel/blast injury in 2005, with documented complaints of headaches thereafter.  VA treatment records dated as early as June 2006, i.e., approximately one year following separation from active duty service, confirm a headache diagnosis.  This same diagnosis was recently confirmed by VA examination/VA treatment records in 2016.  The headache diagnosis coupled with the evidence pertinent to service, specifically, the Veteran being awarded a Purple Heart after being injured in mortar attack and lay statements establishing headache symptoms during service and immediately after service, which continue to the present, tends to show that a chronic headache disability had onset during service, that is, shows that a headaches were "incurred in" active service. See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for chronic headaches have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for migraine headaches is granted. 


REMAND

The Veteran seeks service connection for a bilateral knee disability.  Pursuant to the Board's March 2016 remand, the Veteran underwent a VA knee examination in May 2016.  Based on x-rays obtained in association with the knee examination, the VA examiner found that the only formal imaging documented diagnosis was patellar bony spurs of the knees.  He stated that that there was no imaging support in the record for degenerative joint disease or chondromalacia diagnoses. 

The record reflects that the Veteran was placed on permanent profile due to "bilateral knee chondromalacia" while serving in the Army Reserves in July 2002.  During the Veteran's third and final period of active duty service, STRs reflected that the Veteran complained of worsening knee pain since being hit by a mortar in June 2004. See January 2005 STR.  A February 2005 assessment showed that the Veteran was placed on a P-3 profile for his knees.  A September 2005 Army Reserve Physical Profile Report again noted that the Veteran was on permanent profile for chondromalacia of the knees.  Following service, VA treatment records dated in 2006 document complaints of knee pain.  A May 2008 bilateral knee x-ray revealed mild, anterior patella bony spurs; no other abnormalities were noted.  In an April 2009 treatment record, the Veteran's right knee was noted as being tender to palpation at the medial joint line; there was also patellar laxity.  He was measured for knee braces.  X-rays were normal.  The assessment was patellar tracking abnormality (right).  A contemporaneous VA treatment record "problem list" noted chondromalacia as a current diagnosis.  In March 2012, the Veteran underwent a VA examination, at which time he was diagnosed with bilateral knee chondromalacia.  This diagnosis was apparently based on objective findings as there are no x-ray reports associated with the March 2012 examination report.   

Based on the foregoing, it is unclear to the Board whether the Veteran had a bilateral knee disability, to include chondromalacia, at any point during the current appeal period.  While the 2016 examiner appears to suggest that x-ray imaging is the only method by which a chondromalacia diagnosis can be made, the VA treatment records from 2009 and the March 2012 VA knee examination suggest otherwise (i.e., physical findings of chondromalacia/patellar tracking).  As the STRs are replete with complaints/physical profiles referable to knee pain and chondromalacia, and as the Veteran has completely testified as to increased/ongoing knee symptomatology since his last period of active duty service, clarification is needed as to whether any right or left knee disability has been present during the appeal period.   

Lastly, the Veteran testified that he received knee treatment from a private provider (Dr. Sheffield) in approximately 2009.  To date, no such records have been submitted.  On remand, the Veteran should be afforded another opportunity to submit any relevant private treatment records or authorization to obtain such records/  

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records, including treatment from Dr. Sheffield. 

2. Return the file and provide electronic file access to the May 2016 VA examiner.  If that examiner is not available, schedule the Veteran for a VA orthopedic examination to be conducted by a qualified examiner.  A copy of this remand should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Veteran was placed on permanent profile due to "bilateral knee chondromalacia" while serving in the Army Reserves in July 2002.  

* A February 2005 assessment showed that the Veteran was placed on a P-3 profile for his knees.  

* A September 2005 Army Reserve Physical Profile Report again noted that the Veteran was on permanent profile for "chondromalacia" of the knees.  

* Following service, VA treatment records dated in 2006 document complaints of knee pain.  

* In an April 2009 VA treatment record, the Veteran's right knee was noted as being tender to palpation at the medial joint line; there was also patellar laxity.  He was measured for knee braces.  X-rays were normal.  The assessment was patellar tracking abnormality (right).  

* A contemporaneous VA treatment record "problem list" noted chondromalacia as a current diagnosis.  

* In March 2012, the Veteran underwent a VA examination, at which time he was diagnosed with bilateral knee chondromalacia.  This diagnosis was apparently based on objective findings as there are no x-ray reports associated with the March 2012 examination report.  

The examiner should then opine as to the following:

(a) Has the Veteran had chondromalacia of the right or left knee at point during the appeal period (from May 2007 to the present)?  

In answering this question, the examiner should explain whether or not chondromalacia can be properly diagnosed without x-ray imagining studies (i.e., on the basis of physical findings only).   

(b) If the answer to (a) is "no," please reconcile the findings of the March 2012 VA examiner who diagnosed bilateral knee chondromalacia, as well as the April 2009 VA treatment record findings of abnormal patellar tracking (right knee).  

(c) If the answer to (a) is "yes," the examiner should opine as to whether it is at least as likely as not that any diagnosed right or left knee (to include the already-diagnosed patellar bony spurs of the knees) was either incurred or aggravated (i.e. chronically worsened) during any period of active duty, ACDUTRA, or INACDUTRA.

The examiner should provide detailed rationale for the opinion. 

3. Thereafter, ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request. I f any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  Specifically, the AOJ should ensure that if any examiner finds that he/she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability, to include whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


